UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-01776 Name of Registrant: Vanguard Wellesley Income Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2014  March 31, 2015 Item 1: Reports to Shareholders Semiannual Report | March 31, 2015 Vanguard Wellesley ® Income Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 10 Performance Summary. 12 Financial Statements. 13 About Your Fund’s Expenses. 31 Glossary. 33 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelson’s flagship, the HMS Vanguard . Your Fund’s Total Returns Six Months Ended March 31, 2015 Total Returns Vanguard Wellesley Income Fund Investor Shares 3.63% Admiral™ Shares 3.63 Wellesley Income Composite Index 4.27 Mixed-Asset Target Allocation Conservative Funds Average 2.40 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Conservative Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2014, Through March 31, 2015 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Wellesley Income Fund Investor Shares $25.65 $25.72 $0.393 $0.452 Admiral Shares 62.14 62.29 0.974 1.095 1 Chairman’s Letter Dear Shareholder, For the six months ended March 31, 2015, Vanguard Wellesley Income Fund returned 3.63% for Investor and Admiral Shares. (The slightly higher return on lower-cost Admiral Shares is not apparent here because of rounding to two decimal places.) The fund outpaced the average return of its peers but lagged its composite index benchmark. The stock and bond indexes that make up Wellesley’s composite index followed different routes to arrive at nearly the same destination, returning 4.16% and 4.18%, respectively. In some months, the FTSE High Dividend Yield Index declined while the Barclays U.S. Credit A or Better Bond Index advanced. In February, the reverse was true. These zigs and zags in stock and bond returns, which are to be expected, illustrate the long-term benefits of a balanced and diversified portfolio such as Wellesley’s. (I’ll discuss the importance of staying balanced a bit later in this letter, and in the accompanying box on the bull market’s sixth anniversary.) The fund’s 30-day SEC yield seesawed during the six months, and finished the period a bit lower, at 2.51% for Investor Shares and 2.58% for Admiral Shares. 2 The Fed’s cautious approach has helped the U.S. stock market The broad U.S. stock market returned about 7% for the six months ended March 31, 2015. Stocks were resilient after declining markedly at the start of the period and enduring bouts of turmoil in subsequent months. Investors’ concerns included the strength of the dollar and how it would affect the profits of U.S.-based multinational corporations. Overall, stocks responded favorably to both the Federal Reserve’s cautious approach to raising short-term interest rates and the monetary stimulus efforts of other central banks. A strong rebound in February, when the broad market notched its largest monthly gain since October 2011, helped lift returns for the period. International stocks had a slightly negative return as the dollar’s strength against many foreign currencies hurt results. Without this currency effect, stocks outside the United States generally advanced. The developed markets of the Pacific, particularly Japan, were especially strong in both dollars and local currencies. Bond prices received a boost from central bank stimulus Bond prices also were supported by central banks’ accommodative policies and by investors who sought safe-haven assets amid turbulence in the stock market. The broad U.S. taxable bond market returned 3.43%. The yield of the 10-year Treasury note ended March at Market Barometer Total Returns Periods Ended March 31, 2015 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 6.55% 12.73% 14.73% Russell 2000 Index (Small-caps) 14.46 8.21 14.57 Russell 3000 Index (Broad U.S. market) 7.13 12.37 14.71 FTSE All-World ex US Index (International) -0.08 -0.21 5.19 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 3.43% 5.72% 4.41% Barclays Municipal Bond Index (Broad tax-exempt market) 2.40 6.62 5.11 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.03 0.06 CPI Consumer Price Index -0.80% -0.07% 1.64% 3 1.95%, down from 2.48% six months earlier. (Bond prices and yields move in opposite directions.) Municipal bonds returned 2.40%, though results faded later in the period as more bonds were issued. The Fed’s target of 0%–0.25% for short-term interest rates continued to cap returns for money market funds and savings accounts. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –7.49%, a reflection of foreign currencies’ weakness relative to the dollar. International bonds hedged to eliminate the effect of currency exchange rates produced positive returns. Muted stock and bond returns added up to a solid performance Unlike most balanced funds, which tend to tilt toward stocks, Wellesley is bond-heavy. Your advisor allocates 60% to 65% of fund assets to investment-grade bonds, mostly corporates, that it expects will generate a reasonable level of current income. The balance of the portfolio consists of stocks of companies that have above-average dividend yields or are expected to boost their dividends. This strategy is designed to meet the fund’s objectives of providing long-term growth of income, a high and sustainable level of current income, and moderate long-term capital appreciation. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Wellesley Income Fund 0.25% 0.18% 0.85% The fund expense ratios shown are from the prospectus dated January 26, 2015, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2015, the fund’s annualized expense ratios were 0.24% for Investor Shares and 0.17% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2014. Peer group: Mixed-Asset Target Allocation Conservative Funds. 4 Wellesley’s bond portfolio returned 4.12%, in line with its benchmark. U.S. Treasury and corporate bonds continued to be in strong demand. Foreign investors facing even lower yields at home, where some government bonds traded at negative interest rates, found Treasuries particularly attractive. The six-month returns of Treasury and corporate bonds were generally similar except for longer maturities, where Treasuries significantly outperformed. The advisor’s strong credit selection, especially within industrials, benefited performance. Marking the sixth anniversary of the bull market There’s been a long and steep climb in the U.S. stock market in the six years since the worst of the financial crisis. The dark line in the chart below traces the rise in the Russell 3000 Index from a low of 390 on March 9, 2009, to 1,241 on March 9, 2015—an increase of roughly 220% in 72 months. The robustness and duration of the advance defied the predictions of some market pundits. Of course, the financial crisis caught many of them off guard as well. The lighter line below charts the drop of about 60% in the index in 17 months, from its pre-crisis peak of 908 on October 9, 2007. These sharp and unexpected movements illustrate the challenge of trying to time the markets. Instead of trying to guess which way the wind will blow (and for how long), investors are generally better off staying committed to their investment plan through market ups and downs. Rebalancing your portfolio from time to time will help keep market movements from pushing your allocation to stocks and bonds off target. The performance of the U.S. stock market since the start of the financial crisis Sources: Vanguard, based on data for the Russell 3000 Index. 5 The fund’s stock portfolio returned 2.89%, about 1 percentage point below its high-dividend-yield benchmark. Seven of the ten industry sectors advanced in both the fund and its equity index. However, energy stocks posted a double-digit decline as global oil prices continued the slide that began last summer. The consumer staples sector was a standout for Wellesley, in part because of merger and acquisition activity. This boost to performance over the equity benchmark was offset by the technology sector. The Advisor’s Report that follows this letter provides additional details about the fund’s management during the half year. Our focus on balanced investing has roots going back many decades On May 1, Vanguard will celebrate its 40th anniversary. Although many things have changed since 1975, our investment philosophy has not. From the start, we’ve focused on four timeless, straightforward principles that we believe help give clients the best chance for investment success: • Goals. Create clear, appropriate investment goals. • Balance. Develop a suitable asset allocation using broadly diversified funds. • Cost. Minimize cost. • Discipline. Maintain perspective and long-term discipline. Although Vanguard has followed all these principles since its founding, one—the focus on balanced investing—is in the company’s DNA. That’s because our predecessor company, Wellington Management, was a pioneer in this respect, launching a fund in 1929 that included both stocks and bonds. Vanguard Wellington TM Fund got its start on the eve of the Great Depression, but it thrived over the long term, thanks in large part to its balancing of stocks and bonds. This strategy continues to define the fund, now one of the nation’s largest balanced funds. As we embark on our fifth decade, we’ll continue to emphasize the importance of balanced, diversified investing. How investors allocate assets between stocks and bonds has an enormous effect on the risks and returns of their portfolios. And broad diversification reduces exposure to specific risks, while providing opportunities to benefit from the market’s current leaders. (You can read more in Vanguard’s Principles for Investing Success , available at vanguard.com/research.) As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 15, 2015 6 Advisor’s Report Vanguard Wellesley Income Fund returned 3.63% for both Investor and Admiral Shares for the six months ended March 31, 2015. The composite benchmark, which is weighted 65% Barclays U.S. Credit A or Better Bond Index and 35% FTSE High Dividend Yield Index, returned 4.27%. The investment environment Stock markets in the United States and abroad posted solid returns during the six months ended March 31, 2015. The S&P 500 Index returned 5.93%, the MSCI World Index 3.35%, and the MSCI EAFE Index 1.13%. The broad fixed income markets rose as the Barclays U.S. Aggregate Bond Index returned 3.43%. The higher-quality corporate bond market posted stronger results, returning 4.18% as measured by the Barclays U.S. Credit A or Better Bond Index. The yield of the 10-year U.S. Treasury note continued to decline; it began the period at 2.48% and ended at 1.95%. The U.S. Treasury curve flattened slightly. The end of 2014 was a microcosm of the two predominant yearlong global fixed income trends: falling U.S. Treasury yields and a strong U.S. dollar. Increasingly, monetary policy and growth in the United States diverged from those of other countries. In January 2015, sluggish global growth and the continued decline in commodity prices fed concerns about deflation in many parts of the world. More recently, risk sentiment improved, driven by a positive growth outlook in the United States and signs of stabilization in Europe. Government bond yields in several major countries moved higher after January and U.S.-dollar performance was mixed, while credit spreads tightened. In the United States, payrolls surpassed expectations and consumer sentiment remained relatively high, supported by lower energy prices and a healthy labor market. The fund’s successes The fixed income portion of the fund generated a positive absolute return and generally performed in line with its high-quality corporate benchmark, the Barclays U.S. Credit A or Better Bond Index. Security selection within corporates was favorable, especially in industrials; our selections of bonds within the consumer and energy subsectors were among the most helpful to relative performance. Our underweight position in electric utilities also helped, as did out-of-benchmark positions in agency MBS, or mortgage backed securities (which we use as sources of liquidity), and asset backed securities (especially autos and CLOs, or collateralized loan obligations). In the stock portfolio, security selection within consumer staples and telecommunication services contributed to relative returns. Our top relative performer was Kraft Foods, which rose on news that it would merge with Heinz in a deal led by Berkshire Hathaway and 3G Capital. Kraft returned more than 57% for the period. 7 In telecommunication services, not holding several names helped relative performance. We sold our position in AT&T early on, and did not hold Centurylink, Windstream Holdings, or Consolidated Communications. Other stocks contributing to relative performance included Analog Devices and Xcel Energy. Not holding Freeport-McMoRan and an underweight position in ExxonMobil also helped. The fund’s shortfalls In the stock portfolio, information technology and health care were the largest detractors from relative performance. Within information technology, our holdings in Intel and Microsoft hurt most. Intel underperformed following lackluster earnings results. We continue to hold the position because we believe Intel’s lead in manufacturing should support growth in the longer term and a stabilizing PC market should provide a floor in the nearer term. Microsoft announced earnings results that exceeded investor expectations, but investors were disappointed by both weakness in the firm’s Windows business and by its outlook for the coming quarter. We continue to hold this position, as reductions in operating expenses, strength in Azure and Office 365, and share buybacks should support the stock over the longer term. Not holding Apple and ADP also detracted from relative results. Within health care, Roche and Merck underperformed. Although Roche posted earnings modestly above expectations, shares experienced volatility that was related, in part, to currency gyrations following the Swiss National Bank’s decision to unpeg the Swiss franc from the euro. Merck reported quarterly results with revenues that were down year over year, largely because of the strength of the U.S. dollar and increased competition in the European Hepatitis-C market. Our investment thesis remains intact, and we believe that Merck will experience accelerating growth from new product launches, especially in immuno-oncology. On the fixed income side, our selection among taxable municipal revenue bonds, our overweight allocation to that group, and our overweight allocation to communications issuers hindered the portfolio’s performance relative to its benchmark. We continue to believe that taxable munis are an attractive area of the market. An underweight allocation to noncorporate credit—in particular, not owning supranationals—also detracted, as did our duration and yield curve positioning during an environment of continued falling bond yields. The fund’s positioning Within the equity portfolio, our largest overweight sector positions are in health care and financials; our largest underweights are in consumer discretionary and utilities. As of the end of the period, 8 health care was the largest absolute sector weighting. Significant equity purchases during the past six months included Suncor Energy, Coca-Cola, and IBM. We also added to our positions in Occidental Petroleum and Duke Energy. We sold out of ConocoPhillips as we grew concerned that the company was aggressively cutting capital expenditures to maintain its dividend level. We also trimmed our positions in Roche, Marsh & McLennan, and Unilever. On the fixed income side, we shortened our duration posture relative to the benchmark during the period as market yields declined. Although we have not seen it yet, we expect interest rates to rise as the U.S. recovery lengthens and broadens. In the end, we remain biased toward continuing to reduce the portfolio’s interest rate sensitivity. Our outlook is not without uncertainty, however. Exogenous forces can greatly affect capital markets. In particular, quantitative easing programs in Europe and Japan, global tensions in Ukraine, the Middle East, and the South China Sea, and rising credit concerns among the South American sovereigns represent tail risks that we should not ignore. The sharp decline in oil and other energy prices increases uncertainty—while it will provide a near-term boost to consumer spending, it also lowers the inflation numbers that drive Federal Reserve decision-makers. Even the Fed’s act of raising interest rates can create concerns and increase volatility. Within the credit sectors, we continue to view U.S. corporate bonds favorably because this asset class has weathered the economic cycle relatively well and investment-grade corporate bond issuers continue to produce good earnings, protect their balance sheets, and maintain ample liquidity. The greatest credit risks appear to us to lie within public sectors—Puerto Rico, Chicago, Russia, Brazil, Greece, etc.—where we do not have direct fixed income exposure. Finally, greater clarity on the new regulatory environment for banks makes them less inclined to support trading activities in the fixed income markets in which we invest. With companies like UBS, the Royal Bank of Scotland, and Deutsche Bank already announcing cutbacks, we expect to see similar announcements from other large market makers; accordingly, we prefer to maintain more liquidity than usual in the fixed income portion of the fund, with Treasury bonds and agency MBS as our “all-weather” liquidity buffer. Such a buffer should provide downside protection for shareholders of this balanced fund if the economic cycle takes an unfavorable turn. Respectfully, John C. Keogh, Senior Managing Director and Fixed Income Portfolio Manager W. Michael Reckmeyer, III, CFA Senior Managing Director and Equity Portfolio Manager Wellington Management Company LLP April 14, 2015 9 Wellesley Income Fund Fund Profile As of March 31, 2015 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWINX VWIAX Expense Ratio 1 0.25% 0.18% 30-Day SEC Yield 2.51% 2.58% Equity and Portfolio Characteristics FTSE High DJ Dividend U.S. Total Yield Market Fund Index FA Index Number of Stocks 62 432 3,757 Median Market Cap $96.5B $106.9B $46.5B Price/Earnings Ratio 17.4x 17.4x 21.4x Price/Book Ratio 2.6x 2.6x 2.8x Return on Equity 18.5% 18.6% 17.5% Earnings Growth Rate 9.3% 7.9% 13.5% Dividend Yield 3.2% 3.2% 1.9% Foreign Holdings 6.0% 0.0% 0.0% Turnover Rate (Annualized) 64% — — Short-Term Reserves 0.6% — — Fixed Income Characteristics Barclays Credit Barclays A or Aggregate Better Bond Fund Index Index Number of Bonds 837 3,210 9,196 Yield to Maturity (before expenses) 2.3% 2.4% 2.1% Average Coupon 3.7% 3.7% 3.2% Average Duration 6.4 years 6.8 years 5.4 years Average Effective Maturity 9.4 years 9.6 years 7.7 years Total Fund Volatility Measures DJ Wellesley U.S. Total Composite Market Index FA Index R-Squared 0.96 0.54 Beta 0.97 0.30 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Wells Fargo & Co. Diversified Banks 4.4% Microsoft Corp. Systems Software 4.0 Kraft Foods Group Inc. Packaged Foods & Meats 4.0 Merck & Co. Inc. Pharmaceuticals 3.9 Johnson & Johnson Pharmaceuticals 3.5 JPMorgan Chase & Co. Diversified Banks 3.5 Verizon Communications Integrated Inc. Telecommunication Services 3.4 Chevron Corp. Integrated Oil & Gas 3.1 Pfizer Inc. Pharmaceuticals 3.0 Exxon Mobil Corp. Integrated Oil & Gas 3.0 Top Ten 35.8% Top Ten as % of Total Net Assets 13.1% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated January 26, 2015, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2015, the annualized expense ratios were 0.24% for Investor Shares and 0.17% for Admiral Shares. 10 Wellesley Income Fund Sector Diversification (% of equity exposure) FTSE High DJ Dividend U.S. Total Yield Market Fund Index FA Index Consumer Discretionary 2.9% 6.7% 13.4% Consumer Staples 14.0 14.2 8.4 Energy 11.4 12.1 7.3 Financials 14.7 14.0 17.6 Health Care 17.0 11.7 14.6 Industrials 10.8 11.3 11.1 Information Technology 14.3 13.7 19.0 Materials 3.8 3.6 3.5 Telecommunication Services 4.5 4.8 2.0 Utilities 6.6 7.9 3.1 Sector Diversification (% of fixed income portfolio) Asset-Backed 5.0% Commercial Mortgage-Backed 0.4 Finance 26.3 Foreign 2.5 Government Mortgage-Backed 3.5 Industrial 36.7 Treasury/Agency 16.3 Utilities 4.3 Other 5.0 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 20.3% Aaa 6.1 Aa 12.4 A 44.7 Baa 16.5 Credit-quality ratings are obtained from Barclays and are generally from Moody's, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. For more information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 11 Wellesley Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2004, Through March 31, 2015 Wellesley Income Fund Investor Shares Wellesley Income Composite Index For a benchmark description, see the Glossary. Note: For 2015, performance data reflect the six months ended March 31, 2015. Average Annual Total Returns: Periods Ended March 31, 2015 Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 7/1/1970 6.63% 9.19% 4.07% 3.29% 7.36% Admiral Shares 5/14/2001 6.68 9.26 4.17 3.28 7.45 See Financial Highlights for dividend and capital gains information. 12 Wellesley Income Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of March 31, 2015 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 1.750% 9/30/19 665,000 677,781 1.6% 1 United States Treasury Note/Bond 1.375% 9/30/18 616,100 622,452 1.5% United States Treasury Note/Bond 1.000% 9/15/17 603,000 607,052 1.4% United States Treasury Note/Bond 2.875% 5/15/43 561,560 598,589 1.4% United States Treasury Note/Bond 3.375% 5/15/44 376,000 440,860 1.1% United States Treasury Note/Bond 2.000% 2/15/25 235,000 236,469 0.6% United States Treasury Note/Bond 0.625% 12/31/16 223,120 223,609 0.5% United States Treasury Note/Bond 0.500%–3.625% 6/30/16–8/15/44 583,604 615,437 1.5% 9.6% Agency Notes † 0.3% Conventional Mortgage-Backed Securities 2,3,4 Fannie Mae Pool 3.500% 4/1/45 238,000 249,974 0.6% Fannie Mae Pool 4.500% 8/1/40 157,877 172,698 0.4% Fannie Mae Pool 4.500% 9/1/40 139,547 152,647 0.4% Conventional Mortgage-Backed Securities—Other † 340,239 0.8% 2.2% Nonconventional Mortgage-Backed Securities † 0.3% Total U.S. Government and Agency Obligations (Cost $4,941,633) 12.4% Asset-Backed/Commercial Mortgage-Backed Securities 3 Banc of America Commercial Mortgage Trust 2006-2 5.727% 5/10/45 12,360 12,729 0.0% 3 Banc of America Commercial Mortgage Trust 2006-5 5.414% 9/10/47 15,090 15,694 0.1% 13 Wellesley Income Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets 3 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.540% 9/11/41 8,176 8,545 0.0% 3 Merrill Lynch Mortgage Trust 2006-C1 5.659% 5/12/39 10,965 11,312 0.0% 5 Asset-Backed/Commercial Mortgage-Backed Securities—Other † 1,235,819 3.0% Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $1,279,150) 3.1% Corporate Bonds Finance Banking Bank of America Corp. 3.300%–6.875% 3/17/16–4/1/44 399,590 441,084 1.0% Bank One Corp. 7.750% 7/15/25 25,000 32,734 0.1% Bear Stearns Cos. LLC 7.250% 2/1/18 14,860 17,111 0.0% Goldman Sachs Group Inc. 2.600%–7.500% 2/7/16–7/8/44 428,235 490,136 1.2% JPMorgan Chase & Co. 2.000%–6.300% 8/15/17–8/16/43 378,940 421,656 1.0% Morgan Stanley 2.125%–7.300% 7/24/15–1/27/45 409,780 453,295 1.1% Synchrony Financial 2.700%–3.000% 8/15/19–2/3/20 21,150 21,363 0.1% Wachovia Corp. 5.750%–6.605% 2/1/18–10/1/25 24,500 29,042 0.1% Wells Fargo & Co. 2.150%–5.625% 6/15/16–11/4/44 415,595 442,464 1.0% 5 Banking—Other † 2,790,123 6.7% Brokerage † 0.0% Finance Companies (1.1%) General Electric Capital Corp. 3.100%–6.875% 2/11/21–1/10/39 378,661 462,830 1.1% 5 Insurance † 2.2% 5 Real Estate Investment Trusts † 0.4% 16.0% Industrial Basic Industry † 0.7% Capital Goods Eaton Corp. 5.300%–6.500% 3/15/17–6/1/25 30,000 34,018 0.1% General Electric Co. 2.700%–4.125% 10/9/22–10/9/42 21,940 22,658 0.1% 5 Capital Goods—Other † 609,321 1.4% Communication Verizon Communications Inc. 3.450%–6.550% 3/15/21–9/15/43 279,580 326,910 0.8% Verizon New Jersey Inc. 8.000% 6/1/22 14,585 18,410 0.0% Verizon Virginia LLC 7.875% 1/15/22 16,000 20,013 0.1% 5 Communication—Other † 1,509,413 3.6% 5 Consumer Cyclical † 3.0% Consumer Noncyclical Johnson & Johnson 6.730% 11/15/23 15,000 19,955 0.0% Kraft Foods Group Inc. 2.250% 6/5/17 10,085 10,266 0.0% Merck & Co. Inc. 1.300%–4.150% 5/18/18–5/18/43 157,495 162,382 0.4% Merck Sharp & Dohme Corp. 5.000% 6/30/19 18,000 20,404 0.1% Pfizer Inc. 3.000%–6.200% 3/15/19–6/15/23 63,750 69,416 0.2% Wyeth LLC 5.950% 4/1/37 15,000 19,207 0.0% 5 Consumer Noncyclical—Other † 7.1% Energy Chevron Corp. 3.191% 6/24/23 42,875 44,608 0.1% Texaco Capital Inc. 8.625% 4/1/32 25,000 41,706 0.1% 5 Energy—Other † 973,836 2.3% 5 Other Industrial † 0.2% 14 Wellesley Income Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Technology Microsoft Corp. 2.375%–4.500% 10/1/20–10/1/40 85,465 89,825 0.2% Technology—Other † 432,870 1.1% 5 Transportation † 275,077 0.7% 9,277,642 22.3% Utilities Electric Duke Energy Carolinas LLC 3.900%–5.250% 1/15/18–6/15/21 32,025 35,495 0.1% Duke Energy Corp. 1.625%–2.150% 11/15/16–8/15/17 69,840 70,979 0.1% Duke Energy Progress Inc. 2.800%–6.300% 5/15/22–4/1/38 21,765 22,855 0.1% Progress Energy Inc. 3.150% 4/1/22 20,800 21,446 0.1% Electric—Other † 941,075 2.2% 2.6% Total Corporate Bonds (Cost $15,837,522) 40.9% 5 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $612,575) † 1.5% Taxable Municipal Bonds (Cost $1,043,403) † 3.0% Shares Common Stocks Consumer Discretionary McDonald’s Corp. 2,558,920 249,341 0.6% Consumer Discretionary—Other † 200,568 0.5% 1.1% Consumer Staples Kraft Foods Group Inc. 6,906,786 601,685 1.4% Philip Morris International Inc. 2,800,200 210,939 0.5% Procter & Gamble Co. 2,434,860 199,512 0.5% Coca-Cola Co. 4,409,200 178,793 0.4% British American Tobacco plc 3,231,767 167,356 0.4% Altria Group Inc. 3,316,910 165,912 0.4% Consumer Staples—Other † 604,070 1.5% 5.1% Energy Chevron Corp. 4,472,560 469,529 1.1% Exxon Mobil Corp. 5,358,570 455,478 1.1% Suncor Energy Inc. 6,622,400 193,705 0.4% Occidental Petroleum Corp. 2,278,600 166,338 0.4% Phillips 66 1,981,200 155,722 0.4% Enbridge Inc. 3,195,600 154,987 0.4% Energy—Other † 135,623 0.3% 4.1% Financials Wells Fargo & Co. 12,244,462 666,099 1.6% JPMorgan Chase & Co. 8,719,050 528,200 1.3% BlackRock Inc. 866,380 316,956 0.8% M&T Bank Corp. 1,962,400 249,225 0.6% MetLife Inc. 3,677,700 185,908 0.4% Financials—Other † 288,347 0.7% 5.4% 15 Wellesley Income Fund Market Percentage Value • of Net Shares ($000) Assets Health Care Merck & Co. Inc. 10,337,890 594,222 1.4% Johnson & Johnson 5,293,230 532,499 1.3% Pfizer Inc. 13,208,497 459,524 1.1% AstraZeneca plc ADR 3,385,460 231,667 0.6% Eli Lilly & Co. 2,911,300 211,506 0.5% Bristol-Myers Squibb Co. 3,128,400 201,782 0.5% Health Care—Other † 354,889 0.8% 6.2% Industrials General Electric Co. 17,484,520 433,791 1.0% Eaton Corp. plc 5,705,030 387,600 0.9% Schneider Electric SE 2,522,361 196,288 0.5% Lockheed Martin Corp. 937,250 190,224 0.5% Waste Management Inc. 3,284,180 178,101 0.4% Industrials—Other † 262,796 0.6% 3.9% Information Technology Microsoft Corp. 14,896,990 605,637 1.4% Analog Devices Inc. 6,774,780 426,811 1.0% Intel Corp. 12,303,010 384,715 0.9% Cisco Systems Inc. 13,029,420 358,635 0.9% Information Technology—Other † 400,739 1.0% 5.2% Materials Dow Chemical Co. 3,952,580 189,645 0.5% Materials—Other † 393,170 0.9% 1.4% Telecommunication Services Verizon Communications Inc. 10,760,156 523,267 1.3% BCE Inc. 3,956,500 167,500 0.4% 1.7% Utilities Duke Energy Corp. 4,035,700 309,861 0.7% National Grid plc 22,333,384 287,122 0.7% Xcel Energy Inc. 6,142,960 213,836 0.5% Eversource Energy 3,776,060 190,767 0.5% 2.4% Total Common Stocks (Cost $11,097,111) 36.5% Coupon Temporary Cash Investments Money Market Fund 6,7 Vanguard Market Liquidity Fund 0.128% 142,813,000 142,813 0.3% 16 Wellesley Income Fund Face Market Percentage Maturity Amount Value • of Net Coupon Date ($000) ($000) Assets Repurchase Agreements Bank of America Securities, LLC (Dated 3/31/15, Repurchase Value $5,800,000, collateralized by U.S. Treasury Note/Bond 3.750%, 8/15/41, with a value of $5,916,000) 0.120% 4/1/15 5,800 5,800 0.0% Deutsche Bank Securities, Inc. (Dated 3/31/15, Repurchase Value $9,400,000, collateralized by Federal Home Loan Mortgage Corp. 0.000%, 5/4/37, and Federal National Mortgage Assn. 3.000%, 3/1/28, with a value of $9,588,000) 0.150% 4/1/15 9,400 9,400 0.0% HSBC Bank USA (Dated 3/31/15, Repurchase Value $25,800,000, collateralized by Federal Home Loan Mortgage Corp. 4.000%, 4/1/42, with a value of $26,317,000) 0.120% 4/1/15 25,800 25,800 0.1% RBC Capital Markets LLC (Dated 3/31/15, Repurchase Value $55,600,000, collateralized by Federal National Mortgage Assn. 2.280%–4.500%, 12/1/24–4/1/43, and Government National Mortgage Assn. 4.000%–4.500%, 10/20/44–1/20/45, with a value of $56,712,000) 0.120% 4/1/15 55,600 55,600 0.1% RBS Securities, Inc. (Dated 3/31/15, Repurchase Value $23,000,000, collateralized by U.S. Treasury Note/Bond 1.500%–3.625%, 8/15/19–8/15/24, with a value of $23,464,000) 0.120% 4/1/15 23,000 23,000 0.1% 0.3% U.S. Government and Agency Obligations † 0.4% Total Temporary Cash Investments (Cost $407,385) 1.0% 8 Total Investments (Cost $35,218,779) 98.4% Other Assets and Liabilities Other Assets 9 1,437,839 3.5% Liabilities 6 (789,060) (1.9%) 1.6% Net Assets 100.0% 17 Wellesley Income Fund At March 31, 2015, net assets consisted of: Amount ($000) Paid-in Capital 35,569,356 Overdistributed Net Investment Income (21,838) Accumulated Net Realized Gains 343,152 Unrealized Appreciation (Depreciation) Investment Securities 5,850,485 Futures Contracts (22,108) Swap Contracts (135) Foreign Currencies (869) Net Assets 41,718,043 Investor Shares—Net Assets Applicable to 495,789,075 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 12,749,804 Net Asset Value Per Share—Investor Shares $25.72 Admiral Shares—Net Assets Applicable to 465,018,465 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 28,968,239 Net Asset Value Per Share—Admiral Shares $62.29 • See Note A in Notes to Financial Statements. † Represents the aggregate value, by category, of securities that are not among the 5 0 largest holdings and, in total for any issuer, represent 1 % or less of net assets. 1 Securities with a value of $ ,000 have been segregated as collateral for open over-the-counter swap contracts. 2 The issuer was placed under federal conservatorship in September 200
